Per Curiam.

Dismissed for want of any ground for federal jurisdiction, there having been no lack of opportunity for a hearing on the merits of the assessment, upon the authority of Hetrick v. Village of Lindsay, 265 U. S. 384; and there having been no contract within the meaning of Art. I, § 10 of the Constitution, upon the authority of Hunter v. City of Pittsburgh, 207 U. S. 161, 176-177; (2) New Orleans v. New Orleans Water Works Company, 142 U. S. 79, 87-88; Gulf & Ship Island R. R. Co. v. Hewes, 183 U. S. 66, 75.